617 So. 2d 836 (1993)
Jessie JENKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 92-2732.
District Court of Appeal of Florida, Fourth District.
May 5, 1993.
Richard L. Jorandby, Public Defender, and Eric M. Cumfer, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Edward L. Giles, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Jessie Jenkins appeals from a judgment of guilty of petit theft and sentence of one year in prison.
We hold that it was fundamental error mandating reversal for the trial court to adjudicate and sentence Jenkins for a first degree misdemeanor theft when the State failed to allege the element making that theft a first degree misdemeanor. See Clay v. State, 595 So. 2d 1052 (Fla. 4th DCA 1992); Hauss v. State, 592 So. 2d 783 (Fla. 4th DCA 1992); Meenaghan v. State, 601 So. 2d 307 (Fla. 4th DCA 1992).
We reverse and remand for further proceedings consistent herewith.
GLICKSTEIN, C.J., KLEIN, J., and WALDEN, JAMES H., Senior Judge, concur.